Citation Nr: 1203078	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-50 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that in relevant part, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

In June 2010, the Board remanded the issue for additional development.  In a November 2010 decision, the Board denied the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's decision and remanded the matter to the Board for action consistent with the dictates contained in the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

In the July 2011 Joint Motion, the parties agreed that the Board erred when it concluded that there was substantial compliance with the Board's June 2010 remand instructions.  Specifically, the parties concluded that substantial compliance had not been achieved because the Veteran was afforded two separate VA examinations to assess how his service-connected respiratory disability, and his service-connected hearing loss and tinnitus, impacted his ability to secure and follow substantially gainful employment consistent with his education and occupational experience, rather than obtaining one examination and one opinion as to the impact of the Veteran's service-connected disabilities on his employability after considering his educational and occupational experience, as directed in the June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds another VA examination must be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected respiratory disability, and his service-connected hearing loss and tinnitus, since November 2010.  After securing the necessary release, the RO should obtain these records.  

2.  After the available identified records noted above have been associated with the claims file, schedule the Veteran for a single VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

3.  After completing the requested development, and any other development necessary to address the matter, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

